MEMORANDUM**
*683Alfred Toliver, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action as barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and the doctrine of absolute immunity. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir.2007), and we affirm.
The district court properly dismissed without prejudice Toliver’s claims challenging his continuing confinement. See Heck, 512 U.S. at 486, 114 S.Ct. 2364 (1994) (explaining that civil tort actions are not appropriate vehicles for challenging the validity of a criminal conviction or sentence); Preiser v. Rodriguez, 411 U.S. 475, 488-89, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973) (holding that habeas corpus is the exclusive remedy for a state prisoner who challenges the fact or duration of his confinement and seeks immediate or speedier release, even though such a claim may come within the literal terms of § 1983); see also Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir.1997) (stating that prisoner’s challenge to the procedures used in the denial of parole must be brought as a petition for writ of habeas corpus and not as a civil rights action under § 1983).
The district court properly dismissed with prejudice Toliver’s claims against members of the state parole board because those defendants are immune from suit. See Swift v. State of California, 384 F.3d 1184, 1189-90 (9th Cir.2004) (holding that parole board officials are entitled to absolute quasi-judicial immunity from suits arising from decisions to grant, deny or revoke parole).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.